Citation Nr: 1335828	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee.

2.  Entitlement to an evaluation in excess of 30 percent for intermittent cardiac arrhythmia with hypertensive heart disease.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974, November 1974 to April 1977, and December 1980 to February 1981.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In June 2011, the Board, inter alia, remanded the Veteran's bilateral leg disability claim for further development.  As will be discussed below, the Veteran has withdrawn that claim, and thus, discussion of whether the Board's remand directives were substantially completed is unnecessary.  

In Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, the February 2012 QTC examination report reflects that fatigue and shortness of breath associated with the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease impacts her ability to work.  See the February 2012 QTC examination report.  As such, the matter of unemployability has been raised during the Veteran's pending claim for an increased evaluation, and thus, the issue of entitlement to TDIU is properly before the Board as part and parcel of the Veteran's increased evaluation claim.  Rice, supra.  

The issue of entitlement to service connection for a headache disorder, claimed as secondary to service-connected intermittent cardiac arrhythmia with hypertensive heart disease has been raised by the record.  See the August 2012 substantive appeal.  However, since this claim has not been developed or adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and thus, it must be REFERRED to the AOJ.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The issue of entitlement to an evaluation in excess of 30 percent for intermittent cardiac arrhythmia with hypertensive heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By way of September 2013 written correspondence from the Veteran and her representative, prior to promulgation of a decision, the Veteran withdrew her appeal concerning the issue of entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran and her representative dated in September 2013, prior to the promulgation of a decision in the appeal, it was indicated that she wished to withdraw her appeal concerning the issue of entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee.  Accordingly, the Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee.  

As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal as to entitlement to service connection for a bilateral leg disability, other than osteoarthritis of the knee is dismissed.


REMAND

Unfortunately, the issues of entitlement to an evaluation in excess of 30 percent for intermittent cardiac arrhythmia with hypertensive heart disease and entitlement to TDIU must be remanded in order for VA to fulfill its duty to assist the Veteran in substantiating her claims.  

Initially, the Board concludes that the Veteran's claims must be remanded because there is an indication of pertinent, outstanding treatment records.  Specifically, in the August 2012 substantive appeal, the Veteran asserted that she has received recent treatment from the VA facility in Fort Sill, Oklahoma, as well as private treatment from Comanche County Memorial Hospital.  See the August 2012 substantive appeal.  The Board notes that the most recent VA and private treatment records associated with the record are dated to May 1, 2012, and the most recent private treatment records from Comanche County Memorial Hospital are dated to December 9, 2011.  Accordingly, the Board finds that the RO/AMC should obtain updated VA treatment records and request that the Veteran identify any outstanding private treatment records which are pertinent to the her claim.  See e.g., 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462 (1998).




Cardiac arrhythmia with hypertensive heart disease

In connection with this claim, the Veteran was provided a fee-based examination through QTC services in February 2012.  However, for the reasons discussed below, this examination is inadequate, and thus, the Veteran's claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Initially, the Board notes that the February 2012 QTC examiner was not given access to the Veteran's claims file or electronic Virtual VA file for review in connection with this examination.  This is problematic because, in claims for increased evaluations, the manifestations of the Veteran's service-connected disability must be considered throughout the entire appeal period.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Further, the February 2012 QTC examination report reflects that, in addition to intermittent cardiac arrhythmia with hypertensive heart disease, for which service connection has been established, the Veteran has also been diagnosed with cardiomegaly, which is not a service-connected disability.  The United States Court of Appeals for Veterans' Claims (the Court) has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  To this end, the February 2012 QTC examiner stated that the Veteran's demonstrated Metabolic Equivalent of Task (METs) level limitation was "due solely to the heart condition(s)."  The Board concludes that this statement does not adequately differentiate between the symptomatology associated with the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease from that associated with her nonservice-connected cardiomegaly.  Further clarification regarding this matter is necessary on remand.  

TDIU

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

Initially, the Board observes that, as the Veteran's TDIU claim is partly reliant upon the evaluation for her service-connected intermittent cardiac arrhythmia with hypertensive heart disease, these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Further, it would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Concerning development, in this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that if the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.) 

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  Currently, the Veteran's employment status is unclear.  The Board notes that the RO has not provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for her to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In light of above, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for her to complete and return to the RO or AMC. 

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Director of Compensation Service for appropriate action as per 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her representative with adequate notice of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) and (b).  

2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.  

3.  Obtain copies of all VA treatment records from the VA Fort Sill/Lawton Community Based Outpatient Clinic (CBOC) dated from May 1, 2012, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4.  Request that the Veteran identify any and all private treatment records pertaining to her service-connected heart disabilities.  The Board is especially interested in records from Comanche County Memorial Hospital dated after December 9, 2011.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  

If, after making reasonable efforts to obtain these records, the RO or AMC is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

5.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

6.  Thereafter, schedule the Veteran for a VA cardiovascular examination to determine the nature and extent of her service-connected intermittent cardiac arrhythmia with hypertensive heart disease.  The complete record, to include the claims file and the electronic Virtual VA file must be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that the Virtual file and claims file were reviewed.  

All necessary tests and studies should be performed, to include the blood pressure readings and appropriate exercise test(s) needed to calculate properly the Veteran's METs.  [The examiner must specify what level of activity warrants the assignment of the estimated METs level.]  

In addition, the examiner is asked to address the following with respect to the manifestations of the Veteran's service-connected intermittent cardiac arrhythmia with hypertensive heart disease only (without consideration of any manifestation of cardiomegaly):

a) if a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

b) the examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

c) the examiner should describe the number of any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that the Veteran has experienced in the past year, as documented by an electrocardiogram or Holter monitor.

d) the examiner is also requested to comment upon the impact of the Veteran's myocardial infarction upon her ability to maintain gainful employment.

In providing the opinion concerning the Veteran's unemployability, it should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.

A complete rationale must be provided for any opinions expressed.  

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  The RO/AMC must ensure that the medical examination report and opinions contained therein comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  Thereafter, the RO/AMC should re-adjudicate the issues on appeal.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


